ARMSTRONG, J.,
dissenting.
I disagree with the majority’s conclusion that there is no genuine factual dispute that the Customer Holding Sheet satisfies the requirements imposed by ORS 105.920 to create a joint tenancy with a right of survivorship. By its terms, ORS 105.920 allows for the creation of joint tenancies in personal property with the incidents of survivorship and severability as at common law. It further provides, however, that such a joint tenancy can be created only by a written instrument that expressly declares the interest created to be a joint tenancy. It further provides that such joint tenancies can be created by transfer or bequest
“from a sole owner to others, or to the sole owner and others; or from tenants in common or joint tenants to others, or to themselves or some of them, or to themselves or any of them and others; or from husband and wife, when holding titles as community property or otherwise, to others, or to themselves, or to one of them and to another or others.”
(Emphasis added.)
Thus, under the statute, a husband and wife may elect to take personal property held in common and transfer that property to a joint tenancy but, in order to do that, there must be a written instrument that creates the joint tenancy and that expressly states that the interest created therein is a joint tenancy. The issue in this case is whether the “Customer Holding Sheet” created the joint tenancy or whether, instead, it is merely a third-party document that memorialized James and Kathryn Tressels’ desire to create that interest. That issue is one of fact.
It is clear from the text of the statute that the instrument that creates the joint tenancy must itself be created by the parties who direct its creation.1 That does not mean that *196it must be handwritten and signed by them but, rather, that however it was created, it was created at their direction. In other words, an agent of those who create the joint tenancy can create the written instrument required by ORS 105.920.2 The question, then, is whether Jordan was acting as an agent for the Tressels when he filled out the “Customer Holding Sheet” and whether the act of filling out that sheet constituted the creation of the joint interest. If Jordan were acting as an agent not for the Tressels but, rather, for Jones, then the holding sheet would not reflect the Tressels’ intent to create a joint tenancy but, instead, Jones’s understanding that the Tressels desired to create a joint tenancy. In other words, it would merely memorialize the oral statements by the Tres-sels of their intention to create the joint tenancy.
The majority states that the uncontroverted evidence establishes that Jordan completed the documents at the Tressels’ direction. However, the evidence does not *197resolve the factual issues of whether the Customer Holding Sheet created the joint tenancy in the brokerage account and whether Jordan acted as an agent for the Tressels, for Jones, or for both, when he prepared that document. Because neither defendants nor plaintiff provided the court with evidence on which to resolve those questions of fact, the questions remain. Accordingly, summary judgment for either party on plaintiffs second claim was inappropriate.

 The majority acknowledges that in Jacobs v. Jacobs, 82 Or App 333, 728 P2d 89 (1986), we held that an account statement with the notation JTWROS was sufficient evidence of a joint tenancy under ORS 195.920.162 Or App at 194. In reaching that conclusion, we did not focus on the language of ORS 105.920. See Jacobs, 82 Or App at 339-40. When we interpret a statute, our purpose is to effectuate the intent of the legislature. PGE v. Jungwirth Logging, Inc., 151 Or App 789, 792, 951 *196P2d 1101 (1997), rev den 327 Or 432 (1998). When the language of the statute is clear and unambiguous, we need look no further to discern that intent. PGE v. Bureau of Labor & Industries, 317 Or 606, 610, 859 P2d 1143 (1993). By its terms, ORS 105.920 allows for the creation of joint tenancies in personal property with the incidents of survivorship and severability as at common law. It further provides, however, that such a joint tenancy can be created only by a written instrument that expressly declares the interest created to be a joint tenancy. As the trial court here concluded, under the ruling in Jacobs, the various documents presented by defendants would satisfy the statute. The majority states, however, that we need not revisit Jacobs in order to decide this case. 1 disagree. Unless we were to hold that Jacobs was wrongly decided, there is no reason for this court to engage in the exercise of determining whether the Customer Holding Sheet was a written instrument expressly declaring the interest therein created to be a joint tenancy. Accordingly, to the extent that Jacobs can be read to mean that nothing more than a notation of JTWROS on an account statement is necessary to establish that the account is a joint tenancy account with rights of survivorship, Jacobs is wrong and must be overruled. I realize that 13 years have passed since our decision in Jacobs and that parties may have relied on it in structuring their relationships. I further recognize that the doctrine of stare decisis militates against reversing Jacobs precisely because of that reliance. “However, the rule of stare decisis has never prevented Oregon appellate courts from reversing precedent that was ‘inadequately considered or wrong when it was decided.’ See Heino v. Harper, 306 Or 347, 373, 759 P2d 253 (1988).” Mathel v. Josephine County, 122 Or App 424, 428, 858 P2d 450 (1993) (Deits, J., dissenting), rev’d 319 Or 235, 875 P2d 455 (1994).


 There is nothing in the text of the statute to suggest that the instrument must be signed by the donor or donors, or that it cannot be prepared by an agent of the donor or donors. Accordingly, it does not matter whether the document at issue was signed by James and Kathryn Tressel, if there is evidence that it actually created the joint tenancy and was prepared by someone acting as the Tressels’ agent to prepare it at the Tressels’ request.